 The court incorporates by reference in this paragraph and adopts as the findings and orders of this court
 the document set forth below. This document was signed electronically on March 26, 2021, which may be
 different from its entry on the record.




  IT IS SO ORDERED.

  Dated: March 26, 2021




                            IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE NORTHERN DISTRICT OF OHIO

 In re:        MICHELLE D WILKINS                           ) Case No. 20-14762-aih
                                                            ) Chapter 13 Proceedings
                Debtor(s)                                   ) Judge Arthur I. Harris

                                           CONFIRMATION ORDER

The Chapter 13 plan in this case came on for confirmation at a hearing before the Court. A
copy of such plan, together with the applicable amendments or modifications (the ''Plan''), is
attached to this Order. Based upon the papers filed in this case, information presented by
the Chapter 13 Trustee (''Trustee'') and such other matters, if any, presented by the Debtor
or Debtors (''Debtor''), Debtor’s counsel, any objector or any other interested party, the Court
finds that:

          1.      Notice of the confirmation hearing was duly given.

          2.      The Plan complies with applicable requirements of 11 U.S.C. §§ 1322 and
                  1325.

          3.      Any and all objections filed by the Trustee have been resolved.

IT IS THEREFORE ORDERED THAT:

          1.      The Plan is confirmed.




 20-14762-aih         Doc 35        FILED 03/26/21          ENTERED 03/26/21 12:24:58                   Page 1 of 8
    2.    The Debtor shall, until further order of the Court, make the periodic payments
          called for in the Plan to the Trustee. Except as otherwise permitted, such
          payments shall be made pursuant to order of the Court on the Debtor’s
          employer.

    3.    The Debtor shall not incur additional debt exceeding $1,000 in the aggregate
          without notice to the Trustee and the approval of the Court.

    4.    The Debtor shall not transfer any interest in real property without the approval
          of the Court.

    5.    Unless the Plan provides otherwise in Part 2.3 or Part 8, the Debtor shall pay
          over to the Trustee each year during the pendency of the case any and all
          federal income tax refunds. The Debtor may retain from any federal income
          tax refund either $1,000 from a single tax return ($2,000 from a joint tax return)
          or the sum of any earned income tax credit and child tax credits, whichever is
          greater.

    6.    Secured creditors shall retain their liens. If this case is either dismissed or
          converted to a Chapter 7 case, the property vesting in the Debtor by reason of
          this Confirmation Order shall remain subject to the liens existing at the time of
          the filing of the case subject to adjustments in respect of amounts paid under
          the Plan.

    7.    After confirmation of the Plan, funds available for distribution will be paid
          monthly by the Trustee in the following order: (i) Trustee's authorized
          percentage fee and/or administrative expenses; (ii) attorney's fees as allowed
          under applicable rules and guidelines; (iii) conduit payments as provided for in
          Part 3.1; (iv) monthly payments on mortgage arrearages as provided for in
          Part 3.1 and monthly payments on claims as provided for in Parts 3.2, 3.3, 3.4
          and, if so specified, Part 6.1 (if no fixed payment on an executory contract
          arrearage is specified, then the arrearage will be paid on a pro rata basis); (v)
          payments to priority creditors as provided for in Part 4, to be made on a pro
          rata basis; and (vi) general unsecured claims.

    8.    Any creditor seeking to file an unsecured deficiency claim as a result of
          collateral surrendered in Part 3.5 must do so no later than 90 days after this
          Confirmation Order is entered. If the collateral has not been liquidated, the
          deficiency claim is to be estimated.

    9.    The attorney for the Debtors is allowed a fee of $3,000.00, of which $800.00
          has been paid. The balance of $2,200.00 shall be paid by the Trustee from
          the monies received under the Plan over 12 months, unless a longer period is
          needed because the plan payment is too small to allow for payment over 12
          months.




20-14762-aih   Doc 35   FILED 03/26/21     ENTERED 03/26/21 12:24:58          Page 2 of 8
       10.    The administrative expenses of the Trustee shall be paid in full pursuant to 11
              U.S.C. §§ 503(b) and 1326(b)(2) and 28 U.S.C. § 586(e)(1)(B).

       11.    If the case is dismissed by the Court or by the Debtor under 11 U.S.C. § 1307,
              all funds remaining in the hands of the Trustee at the time of dismissal shall be
              paid to the Chapter 13 creditors pursuant to the terms of the Plan. If the case
              is converted to Chapter 7 under 11 U.S.C. § 1307, all funds remaining in the
              hands of the Trustee at the time of conversion shall be returned to the Debtor
              after deducting the Trustee's authorized percentage fee.

       12.    A debtor may request entry of an order declaring that a secured claim has
              been satisfied and that the lien has been released under the terms of the
              confirmed plan by filing and serving a motion under Bankruptcy Rule 5009(d),
              generally at the time the case is being closed. See 2017 Committee Note to
              Bankruptcy Rule 5009(d).

By submitting this form, the Trustee certifies that the wording of this form is identical in all
respects to the form confirmation order adopted by Judge Harris and Judge Price Smith in a
Memorandum dated January 17, 2018, and as modified in the memorandum dated February
8, 2019.


Submitted by:
/S/ Lauren A. Helbling
LAUREN A. HELBLING (#0038934)
Chapter 13 Trustee
200 Public Square, Suite 3860
Cleveland OH 44114-2321
Phone (216) 621-4268       Fax (216) 621-4806
ch13trustee@ch13cleve.com


                                        SERVICE LIST

Lauren A. Helbling, Chapter 13 Trustee
(served via ECF)

Office of the U.S. Trustee
(served via ECF)

ERIC JAMES ASHMAN, Attorney for Debtor(s)
(served via ECF)

MICHELLE D WILKINS, Debtor(s)
263 EAST 257TH ST
EUCLID, OH 44132




 20-14762-aih     Doc 35     FILED 03/26/21     ENTERED 03/26/21 12:24:58        Page 3 of 8
 Fill in this information to identify your case:
 Debtor 1               Michelle D Wilkins
                              First Name            Middle Name          Last Name
 Debtor 2
 (Spouse, if filing) First Name      Middle Name          Last Name
 United States Bankruptcy Court for the:         NORTHERN DISTRICT OF OHIO                                             Check if this is an amended plan, and
                                                                                                                       list below the sections of the plan that
                                                                                                                       have been changed.

 Case number:                  20-14762                                                                                2.1, 3.1, 9.1
 (If known)




Official Form 113
Chapter 13 Plan                                                                                                                                           12/17

 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                           do not comply with local rules and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                           Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                           Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
                           will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in              Included                    Not Included
              a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                Included                    Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                         Included                    Not Included


 Part 2:       Plan Payments and Length of Plan

2.1           Debtor(s) will make regular payments to the trustee as follows:

$1475 per Month for 60 months

Insert additional lines if needed.

              If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
              payments to creditors specified in this plan.

2.2           Regular payments to the trustee will be made from future income in the following manner.

              Check all that apply:
                       Debtor(s) will make payments pursuant to a payroll deduction order.
                       Debtor(s) will make payments directly to the trustee.
                       Other (specify method of payment):

2.3 Income tax refunds.
    Check one.
                  Debtor(s) will retain any income tax refunds received during the plan term.

APPENDIX D                                                                   Chapter 13 Plan                                                     Page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy



            20-14762-aih
             20-14762-aih Doc
                           Doc25-1
                               35 FILED
                                   FILED03/26/21
                                         01/13/21 ENTERED
                                                   ENTERED03/26/21
                                                           01/13/2112:24:58
                                                                    09:58:06 Page
                                                                              Page41ofof85
 Debtor                Michelle D Wilkins                                                                 Case number     20-14762


                          Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                          return and will turn over to the trustee all income tax refunds received during the plan term.

                          Debtor(s) will treat income refunds as follows:
                          Per confirmation order.

2.4 Additional payments.
    Check one.
                  None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

2.5          The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $81,600.00.

 Part 3:      Treatment of Secured Claims

3.1          Maintenance of payments and cure of default, if any.

        Check one.
                 None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
                 The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes
                 required by the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either
                 by the trustee or directly by the debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full through
                 disbursements by the trustee, with interest, if any, at the rate stated. Unless otherwise ordered by the court, the amounts listed on
                 a proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) control over any contrary amounts listed below
                 as to the current installment payment and arrearage. In the absence of a contrary timely filed proof of claim, the amounts stated
                 below are controlling. If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless
                 otherwise ordered by the court, all payments under this paragraph as to that collateral will cease, and all secured claims based on
                 that collateral will no longer be treated by the plan. The final column includes only payments disbursed by the trustee rather than
                 by the debtor(s).
 Name of Creditor Collateral                     Current installment Amount of                    Interest rate    Monthly payment Estimated
                                                 payment                   arrearage (if any) on arrearage on arrearage                  total
                                                 (including escrow)                               (if applicable)                        payments by
                                                                                                                                         trustee

                               263 East 257th
                               St. Euclid, OH
                               44132 Cuyahoga
 Loan Care                     County                                                      Prepetition:
 Servicing                     PNN: 644-11-020                                $983.23         $21,469.61          0.00%              $357.83           $74,187.80
                                                                     Disbursed by:
                                                                        Trustee
                                                                        Debtor(s)
Insert additional claims as needed.

3.2          Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

3.3          Secured claims excluded from 11 U.S.C. § 506.

             Check one.
                     None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

3.4          Lien avoidance.

Check one.
                          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5          Surrender of collateral.

             Check one.
                     None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.


Official Form 113                                                                       Chapter 13 Plan                                           Page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy



            20-14762-aih
             20-14762-aih Doc
                           Doc25-1
                               35 FILED
                                   FILED03/26/21
                                         01/13/21 ENTERED
                                                   ENTERED03/26/21
                                                           01/13/2112:24:58
                                                                    09:58:06 Page
                                                                              Page52ofof85
 Debtor                Michelle D Wilkins                                                      Case number        20-14762

 Part 4:      Treatment of Fees and Priority Claims

4.1          General
             Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
             without postpetition interest.

4.2          Trustee’s fees
             Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 6.50% of plan payments; and
             during the plan term, they are estimated to total $5,304.00.

4.3          Attorney's fees.

             The balance of the fees owed to the attorney for the debtor(s) is estimated to be $2,200.00.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
                     None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.
                     None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
             providing the largest payment will be effective. Check all that apply.
               The sum of $ 0 .
                 100 % of the total amount of these claims, an estimated payment of $ 0 .
               The funds remaining after disbursements have been made to all other creditors provided for in this plan.



                If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $  .
                Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3          Other separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.



 Part 7:      Vesting of Property of the Estate

7.1        Property of the estate will vest in the debtor(s) upon
      Check the appliable box:
            plan confirmation.
Official Form 113                                                          Chapter 13 Plan                                                    Page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy



            20-14762-aih
             20-14762-aih Doc
                           Doc25-1
                               35 FILED
                                   FILED03/26/21
                                         01/13/21 ENTERED
                                                   ENTERED03/26/21
                                                           01/13/2112:24:58
                                                                    09:58:06 Page
                                                                              Page63ofof85
 Debtor                Michelle D Wilkins                                                         Case number    20-14762

              entry of discharge.
              other:

 Part 8:      Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions
                    None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

                          Auto loan with Consumer Portfolio Services for a 2019 Chevrolet Malibu will be paid outside of plan by co-debtor.
                          Student loans with Aes/pnc Bank to be paid outside of plan.
                          Sutdent loans with USDOE/GLELSI to be paid outside of plan.

 Part 9:      Signature(s):

9.1        Signatures of Debtor(s) and Debtor(s)’ Attorney
If the Debtor(s) do not have an attorney, the Debtor(s) must sign below, otherwise the Debtor(s) signatures are optional. The attorney for Debtor(s),
if any, must sign below.
 X /s/ Michelle Wilkins                                                 X
       Michelle D Wilkins                                                    Signature of Debtor 2
       Signature of Debtor 1

       Executed on            January 13, 2021                                      Executed on

 X     /s/ Eric Ashman                                                       Date     January 13, 2021
       Eric James Ashman 0077386
       Signature of Attorney for Debtor(s)

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Official Form 113, other than any nonstandard provisions
included in Part 8.




Official Form 113                                                          Chapter 13 Plan                                                 Page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy



            20-14762-aih
             20-14762-aih Doc
                           Doc25-1
                               35 FILED
                                   FILED03/26/21
                                         01/13/21 ENTERED
                                                   ENTERED03/26/21
                                                           01/13/2112:24:58
                                                                    09:58:06 Page
                                                                              Page74ofof85
 Debtor                Michelle D Wilkins                                                   Case number         20-14762

Exhibit: Total Amount of Estimated Trustee Payments
The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
out below and the actual plan terms, the plan terms control.

 a.    Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)                                                           $74,187.80

 b.    Modified secured claims (Part 3, Section 3.2 total)                                                                                           $0.00

 c.    Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)                                                                      $0.00

 d.    Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)                                                            $0.00

 e.    Fees and priority claims (Part 4 total)                                                                                                 $7,488.00

 f.    Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)                                                                     $0.00

 g.    Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                                                                 $0.00

 h.    Separately classified unsecured claims (Part 5, Section 5.3 total)                                                                            $0.00

 i.    Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)                                                      $0.00

 j.    Nonstandard payments (Part 8, total)                                                                 +                                        $0.00


 Total of lines a through j                                                                                                                  $81,600.00




Official Form 113                                                       Chapter 13 Plan                                                 Page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy



            20-14762-aih
             20-14762-aih Doc
                           Doc25-1
                               35 FILED
                                   FILED03/26/21
                                         01/13/21 ENTERED
                                                   ENTERED03/26/21
                                                           01/13/2112:24:58
                                                                    09:58:06 Page
                                                                              Page85ofof85
